                           IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:17-CV-00340-GCM
 FEDERAL TRADE COMMISSION,                         )
                                                   )
                  Plaintiffs,                      )
                                                   )
     v.                                            )            ORDER
                                                   )
 ACDI GROUP, LLC                                   )
 ANTHONY SWATSWORTH
 SOLUTIONS TO PORTFOLIOS, LLC,
                                                   )
                  Defendants.                      )
                                                   )

          THIS MATTER COMES before this Court on the Court’s own Motion. For the reasons

stated below, the Status Report filed on October 2, 2018 by Defendant Anthony Swatsworth

(Doc. No. 66) will be sealed. Additionally, all future status reports in this case that contain

personal identifiers of non-parties will be filed under seal.

          The Court ordered Defendant Swatsworth to file a status report in this case on August 24,

2018. Defendant provided that status report in the form of a spreadsheet containing personal

identifiers of non-parties on September 6, 2018 (Doc. No. 60) (sealed). Plaintiff moved to seal

that document to protect the personal information of non-parties. (Doc. No. 61). The Court

granted that motion via Order on September 20, 2018. (Doc. No. 63).

          The Court ordered that Defendant Swatsworth provide additional status reports in this

case. Defendant provided the first of those additional status reports on October 2, 2018 in the

form of an updated spreadsheet. (Doc. No. 66). The updated spreadsheet also contained the

personal identifiers of non-parties.




                                                  1
           The Court now ORDERS the updated spreadsheet (Doc. No. 66) placed under seal.

Additionally, the Court ORDERS the parties to file all future status reports that contain personal

identifiers of non-parties under seal.

           In order to place a document under seal, the Court must (1) give the public notice and a

reasonable opportunity to challenge the request to seal; (2) “consider less drastic alternatives to

sealing;” and (3) if it decides to seal, make specific findings and state the reasons for its decision

to seal rather than choosing other alternatives. Virginia Dep’t of State Police v. Washington Post,

386 F.3d 567, 576 (4th Cir. 2004). The updated spreadsheet, along with all future status updates

in this case, concern the same actions and information covered within the original status report.

The Court provided notice to the public of the original status report by placing it on the Court’s

electronic filing system for nine days prior to sealing the document. The Court determines that

no less restrictive means other than sealing is sufficient because a public filing of the status

reports in this case would reveal personal information of non-parties including names, telephone

numbers, email addresses, and other such information. The Court concludes that the sealing of

this document is narrowly tailored to serve the interest of protecting the information of the non-

parties.

           IT IS THEREFORE ORDERED that the following documents shall be filed under seal

until further Order of this Court: Docket Entry 66 and all future status reports that contain

personal identifiers of non-parties.



                                              Signed: October 10, 2018




                                                    2
